Citation Nr: 0303036	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  95-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right knee pain, 
including claimed as due to undiagnosed illness manifested by 
right knee pain.

2.  Entitlement to service connection for left knee pain, 
including claimed as due to undiagnosed illness manifested by 
left knee pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1994.  His DD Form 214 shows that he was awarded the 
Southwest Asia Service Medal and the Saudi Arabia Kuwait 
Liberation Medal.

This case was previously before the Board in November 1998 
and December 2000 and remanded for additional development and 
adjudication.  


FINDINGS OF FACT

1.  The veteran has consistently failed to report to 
scheduled VA examinations.

2.  There are no objective indications of continuing 
disability manifested by right knee pain, nor is a diagnosis 
of a continuing right knee disability of record.

3.  There are no objective indications of continuing 
disability manifested by left knee pain, nor is a diagnosis 
of a continuing left knee disability of record.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by right knee pain was 
not incurred in or aggravated by service, nor was it due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

2.  A chronic disability manifested by left knee pain was not 
incurred in or aggravated by service, nor was it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to 
service connection in a November 1994 development letter, the 
September 1995 statement of the case; the November 1996 
hearing officer's decision; the November 1998 Board Remand; a 
May 1999 development letter; the December 2000 Board Remand; 
a December 2000 development letter; and the October 2002 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claims  He was given the opportunity to appear 
and testify before a RO hearing officer and/or Member of the 
Board to advance any and all arguments in favor of his claims 
but declined to do so.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.  
Therefore, it does not appear that there are any additional 
pertinent treatment records to be requested or obtained.

Additionally, the veteran was afforded a pertinent VA 
examination in November 1994.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  With regard to the 
adequacy of the examination, the Board notes that the report 
reflects that the VA examiner reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted examination, and offered appropriate assessment and 
diagnosis.

As set forth in more detail below, the RO attempted to 
schedule the veteran for additional VA medical assessments in 
July 1999, May 2002 and October 2002, for the purpose of 
determining the etiology, known or unknown of the veteran's 
bilateral knee pain.  However, the veteran failed to report 
for the examinations.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not " a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
failed attempts to provide the veteran complete examination, 
VA has done everything reasonably possible to assist him in 
this regard.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claims on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

A notice letter was sent to the veteran in April 2002.  He 
was informed as to what evidence he was expected to obtain, 
what assistance VA would provide and the evidence the VA 
would obtain.  As there is no additional evidence that needs 
to be obtained, there is no need for any more specific notice 
to the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  Therefore, the claims are ready for appellate 
review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Generally, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117(a) (West 2002); 38 
C.F.R. § 3.317(a)(1),(b) (2002).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2002).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2002).

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2002).

Service medical records show that in June 1989, the veteran 
was evaluated for a painful left knee after playing 
basketball.  There was no evidence swelling and range of 
motion was normal.  However, there was slight tenderness in 
the medial aspect of the parapatellar.  The clinical 
assessment was bruised left knee - rule out mild spasm.  

In January 1990 the veteran was treated for injuries 
sustained in a car accident.  He had facial abrasions and 
contusions of the left shoulder and left ankle.  He also 
reported low back pain.  There were no other injuries noted 
at the time.  

A periodic evaluation report dated in August 1991 was 
negative for complaints or findings associated with the left 
knee.  A November 1992 chapter examination was likewise 
negative.  The veteran's separation examination in January 
1994 showed the veteran noted leg cramps associated with 
exercise for which he never sought treatment.  

Service medical records are entirely negative for complaints, 
findings or treatment of symptoms associated with the right 
knee.

A post-service VA examination reported dated in July 1994, 
shows the veteran reported a history of bilateral knee pain 
since 1991.  He also gave a history of three car accidents, 
the most recent in May 1994.  The knee pain occurred for 4-5 
days, lasting an hour or so.  There was stiffness in both 
knees, but strength was normal and there was no evidence of 
swelling, tenderness or crepitation.  Both knees showed what 
was said to be a full range of motion.  Pulses were good and 
there were no deformities.  X-rays of both knees were 
negative for abnormal findings.  The diagnosis was status 
posttraumatic injuries both knees with residual symptoms, 
rule out internal derangement of both knees.  

At a personal hearing in November 1995, the veteran testified 
that he first complained of left knee pain in 1989.  He 
attributed the pain to running on pavement, which "just wore 
his knees out."  The veteran also testified that he had been 
put on physical profile for at least a week.  He testified 
that soon after he was seen for right knee pain.  He had 
received no post-service treatment of either knee.  

In his March 1998 substantive appeal the veteran indicated 
that although he had received no post-service medical 
treatment for his knees, he treated them at home with over-
the counter medications, ice packs and rest.  

In light of the medical evidence of record, the Board 
remanded the case in November 1998 for the purpose of 
obtaining additional information to support the veteran's 
assertions and to afford him with appropriate examinations.  
The RO also contacted the veteran and requested that he 
identify all sources of medical treatment received for his 
claimed disorders.  

The veteran failed to report to that examination and was 
thereafter notified of his failure to report.  He was given 
an opportunity to reschedule the examination, but did not 
respond.  

In December 2000, the Board remanded the case back to the RO 
for further development of the record.  At that time the 
veteran was informed of the enactment of the VCAA and of the 
VA's re-defined duties to assist and notify claimants 
regarding the development needed to submit evidence in 
support of their claims.  The veteran was specifically 
informed of the evidence that was still needed in his case 
and of the steps that he needed to take to put VA in a 
position to assist him further.  Per the directives of the 
Remand, the veteran was scheduled for another VA examination.  
The examiner was to note all associated objective and 
subjective symptoms and specifically identify which symptoms, 
if any, were not attributed to any diagnosis.  

In the October 2002 supplemental statement of the case the 
veteran was notified of his failure to report to the 
scheduled examinations. 

No response to any of the above communications sent by the RO 
was received by the veteran.  Thus as the veteran did not 
appear for the scheduled examinations, the claim must be 
adjudicated based on the evidence of record.  

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that he has chronic 
right and left knee disabilities are not supported by the 
record. 

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Towards this end, a 
central requirement for service connection under 38 C.F.R. 
§ 3.317 is that objective evidence perceptible to an 
examining physician be present.  The bilateral knee pain has 
not been related to the veteran's service, nor is there any 
objective indication of chronic disability.  The veteran has 
registered complaints, but on physical examination there were  
no objective indicators of disability.  The veteran is 
competent to report that he has pain in both knees, but 
presumptive service connection for joint pain as a 
manifestation of undiagnosed illness requires objective 
indications to support his contentions.  Moreover to the 
extent that the veteran's knee pain appears to have been 
medically characterized by the examiner, to be related to a 
motor vehicle accident, the claimed knee pain is not due to 
"undiagnosed illnesses."

Similarly, to the extent that the veteran is claiming service 
connection for right and left knee disabilities on a direct 
basis, the Board has found no evidence that the veteran 
currently suffers from chronic knee disabilities, which had 
their onset in service.  

The existence of a current disability is the cornerstone of a 
claim for VA daily compensations.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  
The primary impediment to a grant of service connection for 
right and left knee disabilities is the absence of medical 
evidence of diagnoses. 

A chronic disability manifested by bilateral knee pain was 
never diagnosed during service, nor has it ever been 
diagnosed at any time afterwards.  In the present case there 
is no evidence of any current disability.  The service 
medical records do reveal that the veteran sustained a left 
knee injury in 1989 while on active duty.  However, this 
injury was treated and apparently healed without any residual 
disability.  Service department examination reports revealed 
the veteran's lower extremities were normal and that there 
was no residual disability from the 1989 left knee injury.  
Moreover, no pertinent complaints of findings were recorded 
at the time of separation from service.  

The veteran's complaints of knee pain on VA examination in 
1994 were not substantiated by the objective findings 
reported, which essentially showed no evidence of any chronic 
disabilities.  More recent efforts by VA to further develop 
the veteran's claims in light of the enactment of the VCAA 
were essentially rendered futile due to the veteran's failure 
to report for VA examinations and provide additional 
information about his claims on appeal. 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although the veteran has asserted that he currently suffers 
from pain of the right and left knees, he has offered no 
medical evidence, which indicates that these complaints are 
manifestations of an actual medical disorder.  The veteran's 
complaints of knee pain alone cannot satisfy the criteria for 
a current disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [service connection may not be granted for a 
diagnosis of a disability by history or for symptoms 
unaccompanied by a current diagnosis].  To the extent that 
the veteran contends that he currently has a right and left 
knee disabilities manifested by pain, it is now well-
established that as a lay person without medical training the 
veteran is not competent to provide probative evidence on 
medical matters such as diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the absence of competent evidence of chronic left or right 
knee disabilities, the preponderance of the evidence is 
against the claims and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER


Service connection for a right knee pain, including as due to 
an undiagnosed illness is denied.

Service connection for a left knee pain, including as due to 
an undiagnosed illness is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


